Title: To Thomas Jefferson from Marinus Willett, 4 May 1801
From: Willett, Marinus
To: Jefferson, Thomas


               
                  Sir
                  New York 4th May 1801
               
               When I formerly addressed you I vainly Immagined my pretentions fully eaqual to any person who might be offered for the appointments to which I alluded—Too great prejudice in my own favour led me into this mistake, And I do now cheerfully resigne all pretention to appointments in the General Government—My wish however to see those offices well occupied excite me once more to trouble you—It is rumoured that Mr Mathew L Davis is contemplated to fill the office of Supervisor for this District—Mr Davis is a young man of promising parts and a very good republican, but his standing in the community such as to render the appointment Improper—On hearing this rumour I called on Colonel Burr who assured me if it should take place it would not be through his agency—Report says that this recommendation comes from Commodore Nicholson, through Mr Gallatine (his son-in law)—The Idea of this appointment has created general surprise—among others Governor Clinton mentioned it to me as a thing to be regreted, I suggested whether it might not be usefull for him to let you know his mind respecting appointments in the State—He expressed an unwilingness which appeared to arise from a Conception that your acquaintance with him would Induce you to make enquiry if you should conceive it necessary—As much of the respectability of the administration is Connected with the appointment of proper persons to fill offices permit me to request you to consider how far it may be advisable to Consult Governor Clinton His experience and his knowledge of Charectors in this State point him out as a fit person to receive Information from, And his Independance preserves him from Improper Influence—
               I intreat you will excuse my troubleing you with this letter. I consider myself out of the Question as I now wish for no appointment and am only desirous of seeing the public offices respectably filled—I request nothing I have said may lead to an opinion Injurious to the appointments of Mress Ludlow or Swartwoudt—The Qualifications of Mr Swartwoudt are fully eaqual to the appointment and his being a good republican and the son of a man who served in the Revolutionary war with reputation add to the propriety of the appointment—Mr Ludlows respectability and Qualification are sufficient to Justify that appointment—His former political principals are the only thing that can be advanced against him—
               With sentiments of the highest respect I have the honor to be Sir Your most Obedint and very humble Servant
               
                  
                     Marinus Willett
                  
               
            